I concur in the conclusion reached by Judge DESMOND for reversal. With him, I agree that the statute (Education Law, §3210, subd. 2, par. e) invalidly delegates legislative power to the Commissioner of Education in violation of section 1 of article III of the Constitution of the State of New York. However, I go further: I believe that the provision also offends against both Federal and State Constitutions in that it denies to plaintiff and to other nonsectarian schools the equal protection of the laws (U.S. Const., 14th Amendt.; N.Y. Const., art. I, § 11).